In the

       United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1011 
L.D.G., 
                                                              Petitioner, 

                                   v. 

ERIC H. HOLDER, JR., Attorney 
General of the United States, 
                                                             Respondent. 
                      ____________________ 

               On Petition for Review of a Final Order of 
                  the Board of Immigration Appeals. 
                      ____________________ 

    ARGUED OCTOBER 29, 2013 — DECIDED MARCH 12, 2014 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  KANNE  and  HAMILTON, 
Circuit Judges. 
   WOOD, Chief Judge. This petition for review of a final or‐
der of removal is brought by L.D.G., the victim of a serious 
crime  who  was  also  convicted  of  a  more  mundane  one. 
When  L.D.G.  applied  for  a  U  Visa  in  order  to  forestall  her 
impending removal from the United States, U.S. Citizenship 
and Immigration Services (USCIS) refused to waive her stat‐
utory  inadmissibility  stemming  from  her  uninspected  entry 
2                                                      No. 13‐1011 

and prior drug conviction. Facing certain removal, she asked 
the  Immigration  Judge  (IJ)  presiding  over  her  removal  pro‐
ceedings  to  determine  independently  whether  to  waive  her 
inadmissibility. The IJ declined and found that USCIS alone 
had jurisdiction to provide such a waiver. The Board of Im‐
migration  Appeals  affirmed.  We  must  now  decide  whether 
the  IJ  correctly  declined  jurisdiction,  or if Congress has  cre‐
ated  concurrent  jurisdiction  under  which  both  the  Depart‐
ment  of  Justice  and  the  Department  of  Homeland  Security 
may  grant  waivers  of  inadmissibility  to  U  Visa  applicants 
who qualify for them. 
                                    I 
    We begin with a bit of background about the labyrinthine 
statutory  structure  that  lies  behind  this  appeal.  Congress 
created the U Visa as part of the Victims of Trafficking and 
Violence Protection Act of 2000. See Pub. L. No. 106‐386, 114 
Stat. 1464 (2000). U Visas allow the victims of certain statuto‐
rily designated crimes who have suffered “substantial phys‐
ical  and  mental  abuse,”  and  who  have  been  or  are  likely  to 
be helpful to authorities in investigating or prosecuting that 
crime,  to  remain  in  the  United  States  as  lawful  temporary 
residents  despite  being  otherwise  subject  to  removal.  See  8 
U.S.C.  §§ 1101(a)(15)(U),  1184(p).  The  provision  is  designed 
to encourage noncitizen crime victims to come forward and 
help law enforcement investigate and prosecute their victim‐
izers without fear of deportation. See New Classification for 
Victims  of  Criminal  Activity;  Eligibility  for  “U”  Nonimmi‐
grant Status, 72 Fed. Reg. 53014, 53014–15 (Sept. 17, 2007).  
    U  Visas  are  not  automatically  granted  to  qualifying 
noncitizens. The decision whether to grant a U Visa is statu‐
torily committed to the discretion of the Secretary of Home‐
No. 13‐1011                                                           3 

land Security, see 8 U.S.C. § 1101(a)(15)(U), and is exercised 
through  USCIS,  an  office  within  the  Department  of  Home‐
land  Security  (DHS)  and  a  successor  to  the  now‐defunct 
Immigration  and  Naturalization  Service.  The  number  of  U 
Visas  that  can  be  issued  annually  is  capped  at  10,000,  see  8 
U.S.C. § 1184(p)(2)(A), and USCIS has filled that quota every 
year  since  it  began  issuing  the  visas  in  2008.  See  News  Re‐
lease,  U.S.  Citizenship  &  Immigration  Services,  USCIS  Ap‐
proves  10,000  U  Visas  for  5th  Straight  Fiscal  Year  (Dec.  11, 
2013),  available  at  http://www.uscis.gov/news/alerts/uscis‐
approves‐10000‐u‐visas‐5th‐straight‐fiscal‐year.  The  allow‐
ance fills quickly: for fiscal year 2014, it was reached in De‐
cember 2013. Id.  
     Further  complications  arise  for  noncitizens  who  are  in‐
admissible  to  the  United  States  under  8  U.S.C.  § 1182(a) 
when they apply for a U Visa. At this point, it is important to 
understand the conceptual difference  between inadmissibil‐
ity  and  removability.  Removability  is  relatively  straightfor‐
ward: a noncitizen who is eligible for removal is, as the term 
implies,  potentially  subject  to  removal  proceedings  (once 
called  deportation  proceedings  for  people  found  within  the 
United States). DHS initiates the removal process. It pursues 
it  as  an  administrative  proceeding  within  the  Executive  Of‐
fice  for  Immigration  Review  (EOIR),  an  arm  of  the  Depart‐
ment of Justice (DOJ). The removal proceeding is first heard 
by an IJ, with the possibility of appeal to the Board of Immi‐
gration  Appeals  (Board);  a  petition  for  review  from  a  final 
order of removal can be brought to the court of appeals for 
the  circuit  in  which  the  IJ’s  hearing  took  place,  see  8 U.S.C. 
§ 1252(a)(5),  (b)(2),  unless  another  statutory  provision  inde‐
pendently  makes  the  order  unreviewable.  Inadmissibility  is 
slightly different, although the grounds for removability and 
4                                                         No. 13‐1011 

inadmissibility  generally  overlap  for  noncitizens  who  en‐
tered  without  inspection.  The  statute  defines  as  “inadmissi‐
ble”  the  classes  of  aliens  who  are  ineligible  for  visas  or  ad‐
mission  to  the  United  States.  See  8  U.S.C.  § 1182(a).  As  a 
practical matter, an inadmissible alien is not eligible to seek 
any  of  a  number  of  statutory  “outs”  that  allow  a  person  to 
remain lawfully in the United States, such as an adjustment 
of  status  to  permanent  resident  under  8  U.S.C.  § 1255  or  a 
nonimmigrant  visa  (of  which  a  U  visa  is  just  one  example). 
An  inadmissible  alien  may,  however,  become  eligible  for 
some  of  these  forms  of  relief  if  she  successfully  obtains  a 
waiver  of  inadmissibility  through  one  of  the  mechanisms 
found at 8 U.S.C. § 1182(d).  
   One  section  in  particular  is  of  interest  here;  it  is  always 
available for potential U Visa applicants in need of a waiver: 
        The  Secretary  of  Homeland  Security  shall  de‐
        termine  whether  a  ground  of  inadmissibility 
        exists  with  respect  to  a  nonimmigrant  de‐
        scribed  in  section  1101(a)(15)(U)  of  this  title 
        [governing  U  Visas].  The  Secretary  of  Home‐
        land  Security,  in  the  Attorney  General’s  [sic] 
        discretion,  may  waive  the  application  of  sub‐
        section  (a)  of  this  section  …  in  the  case  of  a 
        nonimmigrant            described        in     section 
        1101(a)(15)(U)  of  this  title,  if  the  Secretary  of 
        Homeland  Security  considers  it  to  be  in  the 
        public or national interest to do so. 
8 U.S.C. § 1182(d)(14). Though the statute mentions the “At‐
torney  General’s  discretion,”  this  appears  to  be  a  codifier’s 
error. Legislation amending the statute in 2006 replaced “At‐
torney General” with “Secretary of Homeland Security” eve‐
No. 13‐1011                                                          5 

rywhere it appeared in this section, and so the persistence of 
a  reference  to  Attorney  General  is  likely  an  inadvertent 
holdover from the original version of the U Visa statute. See 
Violence  Against  Women  and  Department  of  Justice  Reau‐
thorization  Act  of  2005,  Pub.  L.  No.  109‐162,  119  Stat.  2960 
(Jan. 5, 2006). 
    When  the  U  Visas  were  first  created,  discretion  to  grant 
both the visas themselves and section 1182(d)(14) waivers of 
inadmissibility was vested in the Attorney General. See Vic‐
tims  of  Trafficking  and  Violence  Protection  Act,  114  Stat. 
1464. The passage of the statute, however, predated the crea‐
tion  of  the  Department  of  Homeland  Security.  Primary  re‐
sponsibility  for  granting  and  denying  both  the  visas  and 
(d)(14)  waivers  was  transferred  to  DHS  in  2006,  before  any 
visas were issued. See Emergency Supplemental Appropria‐
tions  Act  for  Defense,  The  Global  War  on  Terror,  and  Tsu‐
nami Relief, Pub. L. No. 109‐13, 119 Stat. 231 (May 11, 2005) 
(section 1182(d) waivers); Violence Against Women and De‐
partment of Justice Reauthorization Act of 2005, Pub. L. No. 
109‐162,  119  Stat.  2960  (Jan.  5,  2006)  (U  Visas).  DHS  regula‐
tions  regarding  the  issuance  of  U  Visas  were  completed  in 
2007,  see  72 Fed.  Reg. at  53014,  and  the  first  U Visa  was  is‐
sued in 2008, see USCIS News Release, supra. 
   Our  description  of  the  mechanics  of  obtaining  a  U  Visa 
up to this point is generally uncontested. The plot thickens, 
however,  when  one  realizes  that  there  is  a  separate  waiver 
provision in 8 U.S.C. § 1182(d)(3)(A), which reads as follows: 
       [A]n  alien  …  who  is  inadmissible  under  sub‐
       section (a) of this section … but who is in pos‐
       session of appropriate documents or is granted 
       a waiver thereof and is seeking admission, may 
6                                                        No. 13‐1011 

       be admitted to the United States temporarily as 
       a nonimmigrant in the discretion  of  the Attor‐
       ney General.  
This is the waiver provision that L.D.G. seeks to invoke.  
    Statutory  references  to  the  “Attorney  General”  include 
the EOIR (where both the IJs and the Board reside), which is 
a component of the Department of Justice. Cf., e.g., In re H‐N‐
, 22 I. & N. Dec. 1039, 1043 (B.I.A. 1999). We have interpreted 
section 1182(d)(3)(A) to permit an IJ to waive inadmissibility 
of  a  nonimmigrant.  See,  e.g.,  Atunnise  v.  Mukasey,  523  F.3d 
830,  833  (7th  Cir.  2008).  L.D.G.’s  petition  requires  us  to  de‐
cide  whether  the  IJ  retains  that  power  when  a  noncitizen 
seeks  waiver  of  inadmissibility  in  order  to  obtain  a  U  Visa, 
despite the more targeted U Visa waiver provision in section 
1182(d)(14). With that background in mind, we are ready to 
turn to the facts of petitioner’s case. 
                                    II 
    L.D.G.  and  her  husband  entered  the  United  States  from 
Mexico without inspection in 1987. They first settled in Cali‐
fornia, where they built a comfortable life and had four U.S.‐
citizen  children.  In  2005,  the  family  moved  to  Illinois  in  or‐
der  to  support  L.D.G.’s  brother‐in‐law,  who  was  struggling 
with a drug problem. In January 2006, the family purchased 
and began to operate a restaurant, which by all accounts did 
fairly well during its first seven months. 
    The family members’ lives changed dramatically one day 
in  August  2006.  A  group  of  armed  men  entered  the  restau‐
rant and kidnapped L.D.G. and her family, along with one of 
the  restaurant’s  employees  and  a  customer.  The  assailants 
were  looking  for  L.D.G.’s  brother‐in‐law.  When  the  family 
No. 13‐1011                                                         7 

could  not  provide  information  about  his  whereabouts,  they 
were bound and blindfolded, and threatened with death and 
sexual  assault.  The  hostages  were  taken  to  a  private  resi‐
dence  in  another  town,  where  the  kidnappers  sexually  as‐
saulted L.D.G’s teenage daughter and severely beat her hus‐
band.  The  family  was  rescued  only  when  police  officers  ar‐
rived several hours later. L.D.G. and her family assisted po‐
lice in the subsequent investigation and prosecution of their 
kidnappers. 
     The family was too frightened to return to the restaurant 
business in the wake of these events. Lacking a stable source 
of  income,  they  fell  on  hard  times.  L.D.G.’s  husband  ulti‐
mately made the ill‐fated decision to enter the drug trade to 
support the family, a fact L.D.G. maintains that she learned 
only when police pulled her over in June 2007 and searched 
her  car  for  drugs.  She  later  discovered  that  the  police  had 
executed  a  search  warrant  on  her  home  that  same  day  and 
found  two  kilograms  of  cocaine  in  the  garage.  She  and  her 
husband  were  arrested  and  charged  with  possession  of  a 
controlled substance with intent to deliver. L.D.G. maintains 
her innocence to this day, but she accepted a plea deal carry‐
ing  a  sentence  of  probation  and  time  served  in  order  to  re‐
turn  to  her  children.  Her  husband  was  sentenced  to  five 
years in state prison, where he remains incarcerated. 
    In  November  2007,  DHS  initiated  removal  proceedings 
against  L.D.G.  under  8  U.S.C.  § 1182(a)(6)(A)(i),  which 
makes  removable  a  noncitizen  present  in  the  United  States 
without  having  been  admitted  or  paroled.  She  initially 
sought  and  was  granted  a  continuance  of  her  immigration 
case in order to pursue a U Visa. After receiving her applica‐
tion, USCIS identified additional reasons why she should be 
8                                                         No. 13‐1011 

found  inadmissible:  her  conviction  of  a  crime  involving 
moral turpitude, 8 U.S.C. § 1182(a)(2)(A)(i)(I); her conviction 
of a controlled substance crime, id. § 1182(a)(2)(A)(i)(II); and 
her status as a person who “the Attorney General knows or 
has reason to believe … is or has been an illicit trafficker in 
any  controlled  substance,”  id.  § 1182(a)(2)(C).  The  agency 
declined to waive her inadmissibility, and without a waiver 
her  U  Visa  application  was  denied  as  a  matter  of  course. 
USCIS reopened and reconsidered the waiver matter in May 
2010 on L.D.G.’s motion, but it again denied the waiver that 
September. L.D.G. then filed an administrative appeal (with‐
in  DHS)  of  the  decision,  which  was  available  to  her  under 
the statute in place at the time; that appeal is still pending. 
    Meanwhile,  L.D.G.’s  immigration  proceedings—which 
were  continued  four  times  while  she  pursued  the  waiver 
from USCIS—resumed in the immigration court after USCIS 
issued its final denial in September 2010. Her removal hear‐
ing  took  place  on  March  30,  2011.  There  she  conceded  that 
she was removable and ineligible for cancellation of that re‐
moval.  See  8  U.S.C.  § 1229b.  She  urged  the  IJ,  however,  to 
consider anew her application for a waiver of inadmissibility 
so  that  she  could  continue  her  pursuit  of  a  U  Visa.  She  ar‐
gued that the IJ had independent and concurrent jurisdiction 
to  grant  such  a  waiver  under  8  U.S.C.  § 1182(d)(3)(A),  and 
that  such  jurisdiction  was  unaffected  by  USCIS’s  recent  de‐
nial of her waiver application under section 1182(d)(14). She 
also  clarified  that  she  was  not  asking  for  a  direct  review  of 
her U Visa application itself, but only the waiver application. 
    The  IJ  found  that  he  lacked  jurisdiction  to  grant  this  re‐
lief. He looked first to the DHS regulations governing U Vi‐
sas, in particular 8 C.F.R. § 214.14(c)(1), which states, “USCIS 
No. 13‐1011                                                         9 

has  sole  jurisdiction  over  all  petitions  for  U  nonimmigrant 
status.”  He  also  noted  that  the  regulation  establishing 
USCIS’s  procedure  for  handling  waiver  applications,  8 
C.F.R.  § 212.17,  placed  the  granting  of  waivers  within 
USCIS’s discretion. See id. § 212.17(b). He concluded that the 
Illegal  Immigration  Reform  and  Immigrant  Responsibilities 
Act of September 30, 1996, “specifically eliminate[d] the Im‐
migration Court jurisdiction over non‐immigrant admissions 
and  aliens  seeking  Section  212(d)(3)  [8  U.S.C.  §  1182(d)(3)] 
waivers.” 
    The  Board  adopted  the  IJ’s  reasoning  and  affirmed  on 
appeal.  It  found  the  matter  controlled  by  8  C.F.R.  § 212.17, 
which  it  read  as  “specify[ing]  that  a  waiver  in  conjunction 
with a U visa is exclusively within the jurisdiction of the De‐
partment of Homeland Security.” Believing that L.D.G. was 
applying  for  a  retroactive  waiver  because  it  was  her  illegal 
entry  that  led  to  inadmissibility,  the  Board  relied  on  this 
court’s holding in Borrego v. Mukasey, 539 F.3d 689, 693 (7th 
Cir. 2008), to the effect that a waiver under section 1182(d)(3) 
cannot be granted retroactively in immigration proceedings. 
Noting that L.D.G. was not denied an initial opportunity to 
seek  a  waiver  under  section  1182(d)(14)  from  USCIS,  the 
Board  concluded  that  the  IJ  was  without  jurisdiction  and 
dismissed  the  appeal.  L.D.G.  then  filed  this  timely  petition 
for review. See 8 U.S.C. § 1252. 
                                   III 
    Though we do not have jurisdiction to review discretion‐
ary  decisions  of  the  Attorney  General  or  the  Secretary  of 
Homeland  Security,  8  U.S.C.  § 1252(a)(2)(B)(ii),  we  do  have 
jurisdiction over questions of law raised in a petition for re‐
view,  see  id.  § 1252(a)(2)(D).  We  review  de  novo  the  Board’s 
10                                                         No. 13‐1011 

legal  conclusions,  as  well  as  those  of  the  IJ  insofar  as  the 
Board adopted them. Kiorkis v. Holder, 634 F.3d 924, 928 (7th 
Cir. 2011). 
    Before turning to the main event, we must take care of a 
preliminary  matter:  the  Board’s  impression  that  L.D.G.  was 
pursuing a retroactive waiver under section 1182(d)(3). That 
is  not  correct.  The  relief  she  seeks  is  entirely  forward‐
looking.  The  comparison  to  Borrego  is  therefore  inapposite, 
although  contrasting  the  cases  is  useful  for  illustrating  the 
Board’s error. In Borrego, the petitioner on an earlier occasion 
had  been  caught  using  a  fake  name  at  the  border  while  at‐
tempting to enter the United States, and as a result she was 
barred  from  entering  the  country  for  five  years.  539  F.3d  at 
689–90.  Despite  the  bar,  she  successfully  obtained  a  B‐2 
(tourist)  visa  in  her  own  name  less  than  four  years  later. 
When  she  was  found  out  and  put  in  removal  proceedings, 
she  sought  a  retroactive  waiver  under  section  1182(d)(3)(A) 
in  order  to  seek  an  adjustment  of  status.  Id.  at  691.  Her  B‐2 
visa  was  facially  invalid;  it  could  be  revived  only  if  her  in‐
admissibility  was  waived  retroactively,  which  would  have 
made her eligible to receive the visa four years earlier. 
    L.D.G.’s situation is quite different. Unlike the petitioner 
in Borrego, L.D.G. does not yet have a visa. She seeks waiver 
of her grounds for inadmissibility only to gain eligibility for 
a U Visa in the future. Waivers of inadmissibility necessarily 
relieve applicants of the effects of past conduct, but this does 
not  make  the  waivers  themselves  retroactive.  A  waiver  is 
retroactive when it works to salvage relief previously grant‐
ed  for  which  the  applicant  was  not  qualified,  and  thus  was 
void  from  the  outset.  L.D.G.,  by  contrast,  has  not  obtained 
any relief at all. She is seeking a waiver of inadmissibility in 
No. 13‐1011                                                         11 

order to qualify for a new U Visa. Borrego presents no barrier 
to the IJ’s providing this relief. 
   With that settled, we turn to the central question present‐
ed: whether the IJ had jurisdiction to consider a waiver un‐
der section 1182(d)(3)(A). 
                                    IV 
    For  all  of  the  complexities  of  immigration  statutes,  the 
decisions of the immigration courts are administrative deci‐
sions,  and  the  government  suggests  our  analysis  would  be 
aided by applying well‐settled administrative law principles. 
The government sees this as an appropriate case for the con‐
siderable deference owed to agencies’ interpretations of their 
own  regulations  called  for  by  Auer  v.  Robbins,  519  U.S.  452, 
461  (1997).  It  argues  that  the  Board’s  determination  that 
USCIS  had  exclusive  jurisdiction  to  consider  waivers  of  in‐
admissibility predicate to U Visas was just an interpretation 
of the U Visa regulation found at 8 C.F.R. §§ 214.14, 212.17. If 
the  government  were  correct,  the  Board’s  interpretation 
would be controlling unless it was “plainly erroneous or in‐
consistent  with  the  regulation.”  Auer,  519  U.S.  at  461  (quot‐
ing Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 
359 (1989)). 
    But  the  government’s  argument  slides  past  some  im‐
portant  details,  which  taken  together  make  the  Board’s  in‐
terpretation a poor candidate for Auer deference twice over. 
First,  the  most  basic requirement—that  the  agency  be  inter‐
preting its own (ambiguous) regulation—is missing here. See 
Christopher  v.  Smithkline  Beecham  Corp.,  132  S.  Ct.  2156,  2166 
(2012).  Sections  214.14  and  212.17  were  promulgated  by 
DHS. The Board is part of DOJ. There is no rule, in Auer or 
12                                                        No. 13‐1011 

elsewhere, that encourages or compels courts to defer to an 
agency’s  interpretation  of  a  different  agency’s  regulations, 
and we decline to invent one here.  
    Second, even if deference extended to sister agencies, it is 
due  only  if  an  interpretation  is  not  plainly  erroneous  or  in‐
consistent with the regulation. Interpretations that are flatly 
at  odds  with  the  language  of  a  regulation  cannot  be  fol‐
lowed, because “an agency cannot by regulation contradict a 
statute,  but  only  supplement  it.”  Keys  v.  Barnhart,  347  F.3d 
990,  993  (7th  Cir.  2003).  Moreover,  flat  contradiction  is  not 
the only way in which an inconsistency can arise. Interpreta‐
tions  can  also  be  objectionable  if  they  unduly  restrict  the 
plain language set forth in the regulation, see Joseph v. Hold‐
er, 579 F.3d 827, 833–34 (7th Cir. 2009), or because the agen‐
cy’s  stated  position  is  not  in  fact  an  “interpretation”  of  the 
regulation at all. The latter is the case here: the regulations at 
issue  (8  C.F.R.  §§ 214.14,  212.17)  are  silent  on  the  question 
whether USCIS’s jurisdiction over waivers of inadmissibility 
predicate  to  U  Visas  is  or  is  not  exclusive.  The  regulations 
give USCIS sole jurisdiction to provide U Visas themselves, 8 
C.F.R. § 214.14(c)(1), but that is neither important here nor a 
surprise:  that  exclusivity  is  mandated  by  8  U.S.C. 
§ 1101(a)(15)(U),  and  is  a  separate  matter  from  jurisdiction 
over  waivers  of  inadmissibility.  The  regulations  also  estab‐
lish  the  procedures  by  which  an  applicant  must  submit  a 
waiver  petition,  8  C.F.R.  § 212.17,  and  the  requirements  for 
obtaining  a  visa,  8  C.F.R.  § 214.14(c).  We  have  no  reason  to 
question  the  validity  of  these  provisions,  but  again,  they 
have nothing to do with whether the IJ may grant a waiver 
of  inadmissibility  under  section  1182(d)(3)(A)  that  would 
allow  a  petitioner  to  obtain  a  U  Visa.  To  be  consistent  with 
the  regulation,  an  agency’s  “interpretation”  must  actually 
No. 13‐1011                                                         13 

construe  provisions  of  that  regulation;  it  is  not  enough  to 
identify a regulation that addresses an associated matter and 
tack on requirements that are conjured from thin air. Other‐
wise  Auer  deference  would  be  a  means  for  agencies  to  ac‐
complish  an  end‐run  around  notice‐and‐comment  rulemak‐
ing by calling their new rules “interpretations” of old ones. 
     The  deference  owed  to  the  Board’s  interpretation  of  the 
relevant regulations may be unimportant in any event. Any 
interpretation would still need to be consistent with the stat‐
ute. From that point of view, we might consider whether the 
DHS regulations, as interpreted by the Board, are entitled to 
deference under Chevron U.S.A., Inc. v. Natural Resources De‐
fense  Council,  Inc.,  467  U.S.  837  (1984).  The  first  question 
would  be  whether  Congress  had  unambiguously  expressed 
its  intent  on  the  matter.  If  the  answer  were  yes,  that  would 
be  the end of things. If it were  no, the  next question  would 
be  whether  the  agency’s  construction  is  a  permissible inter‐
pretation  of  the  statute.  Id.  at  842–43.  We  need  not  pursue 
this  further,  however,  because  DHS  has  no  authority  to 
promulgate  a  regulation  purporting  to  define  the  IJ’s  juris‐
diction.  More  generally,  there  is  nothing  in  either  8  U.S.C. 
§ 1101(a)(15)(U) or § 1182(d) to suggest Congress intended to 
delegate to DHS the authority to determine which agency is 
empowered to consider waivers of inadmissibility necessary 
for  different  forms  of  immigration  relief.  Any  attempt  to 
read such a delegation into Congress’s silence would fail for 
want of an intelligible principle to guide the agency’s discre‐
tion. See, e.g., Loving v. United States, 517 U.S. 748, 771 (1996). 
Accordingly, if DHS has exclusive jurisdiction over waivers 
of  inadmissibility  for  U  Visa  applicants,  that  exclusivity 
must flow directly from statute, rather than from any regula‐
tion DHS has issued. 
14                                                     No. 13‐1011 

                                   V 
     We are left, therefore, with a purely legal question: is the 
authority given to DHS (and exercised by USCIS) in 8 U.S.C. 
§ 1182(d)(14) the exclusive path for waivers of inadmissibil‐
ity for U Visa applicants? If so, then the case is over, because 
it is plain that the waiver power in section 1182(d)(14) can be 
exercised  only  by  DHS.  That  subsection  gives  the  Secretary 
of  Homeland  Security  authority  to  waive  most  statutory 
grounds for inadmissibility for U Visa applicants “if the Sec‐
retary … considers it to be in the public or national interest 
to do so.” 8 U.S.C. § 1182(d)(14). But the fact that only DHS 
may grant waivers under section 1182(d)(14) does not tell us 
whether that provision is the only means by which an appli‐
cant  can  obtain  a  waiver.  Nothing  in  section  1182(d)  says 
that  it  is,  nor  can  we  find  such  language  elsewhere  in  the 
statute. 
    Instead,  we  see  that  the  plain  language  of  section 
1182(d)(3)(A)  grants  to  the  Attorney  General  authority  to 
waive the inadmissibility of “an alien” applying for a tempo‐
rary  nonimmigrant  visa,  subject  only  to  explicit  exceptions 
that do not apply here (e.g., espionage, attempted overthrow 
of the government, potentially serious adverse foreign policy 
consequences, and participation in genocide). Conspicuously 
missing  from  the  list  of  exceptions  is  the  situation  now  be‐
fore us. We are not free to write in a limitation on the Attor‐
ney  General’s  powers  that  Congress  did  not  impose.  We 
thus  conclude  that  section  1182(d)(3)(A)  permits  the  Attor‐
ney  General  to  waive  the  inadmissibility  of  U  Visa  appli‐
cants like L.D.G. 
   If  the  Attorney  General  were  divested  of  that  power  to 
waive  in  U  Visa  cases,  it  could  only  be  because  section 
No. 13‐1011                                                            15 

1182(d)(14)  effected  a  partial  implied  repeal  of  his  power 
under  subsection  (d)(3)(A).  Recall  that  when  section 
1182(d)(14)  was  added  to  the  U.S.  Code  in  2000,  it  gave  all 
discretion  to  waive  inadmissibility  to  the  Attorney  General. 
The  coexistence  of  the  prior  version  of  section  1182(d)(14) 
with section 1182(d)(3)(A) creates some awkwardness. If we 
accept  that  waivers  of  inadmissibility  for  U  Visa  applicants 
were  available  under  1182(d)(3)(A)  from  the  start,  then  we 
risk  calling  1182(d)(14)  redundant,  which  is  an  outcome  we 
strive to avoid when interpreting statutes. See, e.g., In re Mer‐
chants Grain, Inc., 93 F.3d 1347, 1353–54 (7th Cir. 1996). Con‐
versely,  if  we  find  that  section  1182(d)(14)  imposes  a  re‐
striction  on  the  Attorney  General’s  otherwise  facially  valid 
power to grant such waivers under section 1182(d)(3)(A), we 
would be recognizing a partial implied repeal of the authori‐
ty  granted  by  the  latter  section.  This  creates  its  own  prob‐
lems,  given  the  presumption  against  such  repeals  and  the 
fact  that  the  later  statute  does  not  meet  the  usual  require‐
ments  for  an  implied  repeal,  such  as  an  irreconcilable  con‐
flict  or  an  effort  to  cover  the  whole  of  the  subject  matter  of 
the former statute and act as a clear substitute. See Carcieri v. 
Salazar, 555 U.S. 379, 395 (2009). 
    Upon  closer  examination  of  section  1182(d)(14),  we  con‐
clude  that  the  redundancy  problem  is  not  so  stark  after  all. 
From the time it was first passed and continuing to the pre‐
sent  day,  section  1182(d)(14)  has  given  the  identified  de‐
partment  head  (whether  the  Attorney  General  or  the  Secre‐
tary of Homeland Security) the discretionary power to waive 
grounds  for  inadmissibility  found  anywhere  in  the  statute 
“other than paragraph [a](3)(E).” 8 U.S.C. § 1182(d)(14). This 
power is more expansive than the Attorney General’s waiver 
authority under section 1182(d)(3)(A), which is not available 
16                                                         No. 13‐1011 

for  aliens  inadmissible  under  paragraphs  (a)(3)(A)(i)(I), 
(a)(3)(A)(ii),  (a)(3)(A)(iii),  and  (a)(3)(C),  as  well  as  those  in‐
admissible  under  (a)(3)(E).  Accordingly,  subsection  (d)(14) 
was  necessary  and  not  redundant  insofar  as  it  created  an 
even  greater  power  to  grant  a  waiver  of  inadmissibility  for 
purposes  of  a  U  Visa  than  was  available  in  the  preexisting 
catch‐all provision. Far from repealing section 1182(d)(3)(A), 
the newer provision was a context‐specific enhancement. 
    The  only  other  way  section  1182(d)(14)  could  preclude 
the  Attorney  General  from  granting  a  waiver  of  inadmissi‐
bility to a U Visa applicant is if Congress impliedly repealed 
that  power  when  it  amended  the  statute  to  transfer  discre‐
tion to the Secretary of Homeland Security. But this amend‐
ment does not provide the basis for a finding of implied re‐
peal.  “[A]bsent  a  clearly  expressed  congressional  intention, 
…  [a]n  implied  repeal  will  only  be  found  where  provisions 
in two statutes are in irreconcilable conflict, or where the lat‐
ter  Act  covers  the  whole  subject  of  the  earlier  one  and  is 
clearly  intended  as  a  substitute.”  Carcieri,  555  U.S.  at  395 
(second  alteration  in  original)  (internal  quotation  marks 
omitted).  Here,  in  the  face  of  silence  by  Congress,  we  have 
two  statutory  provisions  that  are  capable  of  coexistence  if 
they are understood to provide dual tracks for a waiver de‐
termination.  The  later‐enacted  law  (1182(d)(14))  does  not 
cover the whole subject matter of the former (1182(d)(3)(A)). 
In fact, it was originally offered as a supplement; it would be 
odd now to find it a substitute for the blanket waiver provi‐
sion. In the absence of a clear indication by Congress to the 
contrary,  we  find  that  section  1182(d)(14)  and  section 
1182(d)(3)(A) waivers can and do coexist, and that the IJ has 
jurisdiction  to  grant  a  waiver  of  inadmissibility  to  a  U  Visa 
applicant under section 1182(d)(3)(A). 
No. 13‐1011                                                          17 

     This  is  the best  we  can  make  of  an  ambiguous  statutory 
scheme. We are encouraged, however, by the fact that there 
is  reason  to  believe  that  Congress  intended  this  result. 
Though  petitioner  is  seeking  only  a  U  Visa,  many  nonciti‐
zens placed in removal proceedings will apply for a variety 
of  forms  of  relief  from  removal.  For  example,  K‐1  and  K‐2 
visas  allow  the  fiancés  of  U.S.  citizens  and  their  children  to 
remain in the United States temporarily in order to marry as 
planned; K‐3 and K‐4 visas provide the same right to noncit‐
izen  spouses  awaiting  permanent  resident  status.  See  8 
U.S.C. §§ 1184(d), 1184(r). This court has considered and ap‐
proved  the  use  of  waivers  of  inadmissibility  under  section 
1182(d)(3)  by  a  noncitizen  in  removal  proceedings  in  order 
to  obtain  a  K‐3  visa.  See  Atunnise  v.  Mukasey,  523  F.3d  830, 
837–38 (7th Cir. 2008). Other avenues of relief from removal, 
such  as  Temporary  Protected  Status  under  8  U.S.C.  § 1254a 
or  withholding  of  removal  under  the  Convention  Against 
Torture,  see  8  C.F.R.  § 208.16(c),  also  require  an  otherwise 
inadmissible  noncitizen  to  obtain  a  waiver  before  relief  can 
be granted. See 8 U.S.C. § 1254a(c)(2). 
    With so many avenues of relief available and all of them 
requiring waivers of inadmissibility, allowing the IJ to make 
a  global  resolution  of  waiver  requests  under  section 
1182(d)(3) offers efficiency advantages over compartmental‐
izing  waiver  decisions  whenever  a  statute  gives  a  second 
agency  more  targeted  waiver  authority.  Efficiency  is  no 
small  consideration  in  an  administrative  system  as  back‐
logged  as  the  U.S.  immigration  bureaucracy  has  been. 
Noncitizens  who  ultimately  were  granted  relief  waited  an 
average  of  898  days  nationwide  for  their  immigration  cases 
to reach an outcome as of October 2013. See Wait for Immigra‐
tion  Relief  Longest  in  Nebraska,  Oregon,  Illinois  Courts, 
18                                                          No. 13‐1011 

TRANSACTIONAL  RECORDS  ACCESS  CLEARINGHOUSE  (Nov.  12, 
2013),  http://trac.syr.edu/whatsnew/email.131112.html  (last 
visited  Mar.  12,  2014).  This  number  jumps  to  1149  days  in 
Illinois, where L.D.G.’s case was heard. Id. And the backlog 
shows  no  signs  of  abating;  nationally,  the  average  waiting 
period  has  increased  37%  over  the  last  five  years,  from  657 
days in fiscal year 2009. Id. 
     Two potential scenarios can arise when the IJ is asked to 
make  a  global  waiver  determination  under  section 
1182(d)(3).  If  the  IJ  grants  a  waiver  of  inadmissibility,  the 
noncitizen  can  directly  seek  the  relevant  relief  (such  as  a 
nonimmigrant  visa)  from  the  appropriate  agency  without 
going  through whatever waiver process  the agency  affords. 
Alternatively,  if  the  IJ  denies  a  waiver,  the  noncitizen  can 
still seek a waiver from the relevant agency if a statute pro‐
vides  for  it.  Either  way,  relatively  little  time  is  lost.  The  IJ 
will  become  familiar  with  the  facts  necessary  to  make  a 
waiver determination as part of the adjudication of the over‐
all removal proceeding. Concurrent jurisdiction over U Visa 
waivers,  shared  by  DOJ  and  DHS,  thus  has  its  advantages 
for  the  administration  of  the  immigration  system  when 
compared  to  the  possibility  of  exclusive  USCIS  jurisdiction. 
Finally,  it  is  important  to  recall  that  in  the  final  analysis, 
even  if  a  waiver  is  granted  USCIS  retains  the  authority  to 
grant or to deny the U Visa itself. 
    A procedure under which the applicant obtains a waiver 
of inadmissibility from one agency in order to obtain a visa 
from  another  agency  is  neither  unprecedented  nor  unique. 
For  example,  USCIS  is  responsible  for  granting  the  K‐series 
visas available to noncitizen fiancés and spouses of U.S. citi‐
zens, but waivers of inadmissibility in order to obtain these 
No. 13‐1011                                                           19 

visas  can  be  granted  by  the  IJ  under  section  1182(d)(3).  See 
Atunnise,  523  F.3d  at  836–37.  Indeed,  we  cannot  find  any 
provision  under  which  IJs  themselves  grant  visas;  a  waiver 
of inadmissibility by an IJ is always used to clear the way for 
another department to grant the visa. To find the IJ did not 
have jurisdiction to consider a waiver in the U Visa context 
under  section  1182(d)(3)  because  the  visa  itself  had  to  be 
granted by a different agency would create a needless incon‐
sistency between U Visas and all others. 
    Our  decision  today  comports  with  the  “longstanding 
principle of construing any lingering ambiguities in deporta‐
tion  statutes  in  favor  of  the  alien.”  I.N.S.  v.  Cardoza‐Fonseca, 
480 U.S. 421, 449 (1987). We express no opinion on the merits 
of  petitioner’s  waiver  claim,  or  the  significance  of  the  fact 
that USCIS has been conducting parallel proceedings that (to 
our  knowledge)  have  not  yet  been  resolved  on  appeal.  We 
hold  only  that  the  Board  was  incorrect  to  hold  that  the  IJ 
lacked  jurisdiction  to  consider  L.D.G’s  waiver  request.  We 
therefore GRANT the petition for review and VACATE the IJ’s 
order  of  removal.  We  send  petitioner’s  case  back  to  the  IJ 
with instructions to consider petitioner’s waiver request un‐
der 8 U.S.C. § 1182(d)(3)(A).